TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           CORRECTED JUDGMENT RENDERED
                                   APRIL 9, 2015



                                        NO. 03-13-00336-CV


                                     R.D. Tips, Inc., Appellant

                                                  v.

                                       Virginia Jett, Appellee




          APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on February 11, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. R.D. Tips,

Inc. shall pay all costs relating to this appeal, both in this Court and the court below. It is further

ordered that Virginia Jett recover from the supersedeas bond filed by R.D. Tips, Inc. and its

surety, SureTec Insurance Company, the amount of the judgment rendered above, including all

costs and interest accrued during the pendency of the appeal, as determined by the court below,

up to but not in excess of the supersedeas amount of $3,788,745.47, after payment of which the

surety is released from further liability.